DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 11/18/2020.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Claim Status
Claims 1 and 6 have been amended. Claim 19 was canceled. Claims 1-18 and 20 remain pending and are ready for examination.

Rejections not based on Prior Art
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding Claim 1, lines 7-8 recites "the monitored air quality conditions" should be "the monitored indoor air quality conditions" to be consistent.
Regarding Claim 1, line 14 recites “.” should be “;” to be consistent.
Appropriate correction is required. 

In view of Applicant’s amendments, the previous Claim Interpretation rejection has been withdrawn.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 8-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Midea (Midea: EasyCool Window: User Manual [online]. December 2018- hereinafter Midea A - Note: as per machine translation attached) in view of McMahan et al. (US 2007/0171613 A1 – hereinafter McMahan) in view of Kim et al. (US 2015/0267929 A1 - hereinafter Kim) further in view of Hasegawa (US 2020/0346511 A1 –hereinafter Hasegawa).
Regarding Claim 1, Midea A teaches a multi-functional air quality control system comprising:
an air conditioner system member for regulating air temperature (see page 9; Midea A: "To quickly begin operating the air conditioner, follow these steps: 1. Set the thermostat to the lowest number (coldest setting). 2. Set the selector control to the highest COOL setting. 3. Adjust the louver for comfortable air flow (see Air Directional Louvers).") [The air conditioner reads on 'an air conditioner system member'. The air conditioner regulates room temperature]; 
an exhaust system member (see page 13; Midea A: "The Fresh Air Vent allows the air conditioner to: ... 3. Exchange air from the room and draw fresh air into the room - Vent and Exhaust Open (See Fig. C).") [The Fresh Air Vent Control of the air conditioner reads on 'an exhaust system member']. See page 11; Midea A: "Operating on FAN mode ... to exhaust stale air. (Remember to open the vent during this function, but keep it closed during cooling for maximum cooling efficiency.") [Opening the vent and operating the fan of the air conditioner may regulate stale air (air pollution]); 
a dehumidifier/humidifier system member (see page 11; Midea A: "Operating on DRY mode: In this mode, the air conditioner will function as a dehumidifier". See page 25; Midea A: "Press the TEMP UP/DOWN button to set the desired temperature. [The Dry Mode of air conditioner may regulate humidity in the air by manual or automatically]); 
a sensor for monitoring indoor air quality conditions (see page 12; Midea A:
"Error codes: AS - Room temperature sensor error.” [Therefore, the air conditioner has the room temperature sensor for sensing room temperature (indoor air quality condition)) and for sending control inputs to a control unit for controlling the operation of one or more of the system members based on the monitored air quality conditions and one or more user-selectable operating settings (see page 24; Midea A: "1. In the Auto mode, the air conditioner can logically choose the mode (Cooling or Fan) and by sensing the difference between the actual ambient room temperature and the set temperature on the remote controller'' [Since the temperature sensor sends the sensing room temperature, the air conditioner may control the operation (choose the Cooling or Fan Modes) based on the actual ambient room temperature (the monitored air quality conditions) and the set temperature on the remote controller(user-selectable operating settings)]), the sensor having a plurality of sensing elements including a thermostat sensing element (see pages 9 and 10; Midea A: “thermostat”), 
a control unit for controlling the operation of the one or more system members based on control inputs received from one or more sources (see page 11; Midea A: "When you set the air conditioner to AUTO mode, it will automatically select cooling, heating (selected models only) or fan only operation depending on what temperature you have selected and the current room temperature". [The air conditioner reads on 'control unit']), 
a housing unit having a cavity in which is mounted the air conditioner system member, the exhaust fan system member, the dehumidifier/humidifier system member and the control unit (see Figure of page 1 ; Midea A teaches the casting of the air conditioner read on 'a housing unit having a cavity').
However, Midea A does not explicitly teach: … including a pair of exhaust fans; … including a blowing fan; the sensor having a plurality of sensing elements including … a hygrometer sensing element and an air pollution sensing element for monitoring air quality conditions; wherein the control unit changes the operation of the one or more system members when measured current status values for any of the air quality conditions exceed a corresponding threshold value for the air quality condition. 
McMahan from the same or similar field of endeavor teaches … including a pair of exhaust fans (see [0074]; McMahan: "The upper exhaust air module 24 is defined in part by an upper portion of the three-sided chassis housing 12 and includes a first upper fan module 28A coupled with a first internal air plenum 50A defined within the chassis housing 12. The upper exhaust air module 24 further includes a second upper fan module 28B coupled with a second internal air plenum 50B defined within the chassis housing 12." See [0081]; McMahan: "the lower exhaust air module 26 is defined in part by the three-sided chassis housing 12 and includes a first lower fan module 30A coupled with a first internal air plenum 52A defined within the chassis housing 12. The lower exhaust air module 26 further includes a second lower fan module 30B coupled with a second internal air plenum 52B defined within the chassis housing 12.");

However, Midea A does not explicitly teach: … including a blowing fan; the sensor having a plurality of sensing elements including … a hygrometer sensing element and an air pollution sensing element for monitoring air quality conditions; wherein the control unit changes the operation of the one or more system members when measured current status values for any of the air quality conditions exceed a corresponding threshold value for the air quality condition. 
Kim from the same or similar field of endeavor teaches … including a blowing fan (see [0212]; Kim: "the motor for the blower". See [0152]; Kim: “the moisture in the air is converted into the condensate, and the condensate is discharged to the water tank 450. As such, the humidity of the external air is gradually reduced”. Since the air conditioner in the cooling mode works like a humidifier, the blower reads on 'a humidifier blowing fan');
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Midea A and McMahan to include Kim’s features of including a blowing fan. Doing so would improve dehumidifying/humidifying efficiency.
Hasegawa from the same or similar field of endeavor teaches:
the sensor having a plurality of sensing elements including … a hygrometer sensing element (see [0014]; Hasegawa: “an indoor-side thermo-hygrometer 11”) and an air pollution sensing element for monitoring air quality conditions (see [0014]; Hasegawa: “an air pollution level detector 60 including a dust sensor 12, an outdoor-side odor sensor 13, an indoor-side odor sensor 14, a VOC sensor 15, a NOx sensor 16, a SOx sensor 17, and a CO2 sensor 18”); 
wherein the control unit changes the operation of the one or more system members when measured current status values for any of the air quality conditions exceed a corresponding threshold value for the air quality condition (see [0006]; Hasegawa: “the air-conditioning control device is configured to: compare, when the air-conditioning mode is the outside-air introduction mode, the pollution level of the outside air acquired from the air pollution level detector with an outside-air pollution level threshold value for determining whether to switch the air-conditioning mode from the outside-air introduction mode to the inside-air circulation mode, and when the pollution level of the outside air exceeds the outside-air pollution level threshold value, switch the air-conditioning mode from the outside-air introduction mode to the inside-air circulation mode; and compare, when the air-conditioning mode is the inside-air circulation mode, the pollution level of the inside air acquired from the air pollution level detector with an inside-air pollution level threshold value for determining whether to switch the air-conditioning mode from the inside-air circulation mode to the outside-air introduction mode, and when the pollution level of the inside air exceeds the inside-air pollution level threshold value, switch the air-conditioning mode from the inside-air circulation mode to the outside-air introduction mode.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Midea A, McMahan, and Kim to include Hasegawa’s features of including a hygrometer sensing element and an air 

Regarding Claim 4, the combination of Midea A, McMahan, and Hasegawa teaches the limitations as described in claim 1, Midea A further teaches further comprising a remote control for controlling the operation of the system members while a user of the remote control is in close proximity to the system (see page 21; Midea A: "Use the remote controller within a distance of 16.4 ft (5 meters) from the air conditioner, pointing it towards the receiver").

Regarding Claim 5, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1, Midea A further teaches wherein the user-selectable operating settings represent threshold values for the air quality conditions which trigger a change in operation of the one or more system members (see page 11; Midea A: "(UP/DOWN) Button Press or hold either UP or DOWN button until the desired temperature is seen on the display. This temperature will be automatically maintained at the set temperature, between 62°F (17°C) and 86°F (30°C). Operating on AUTO mode: When you set the air conditioner to AUTO mode, it will automatically select cooling, heating (selected models only) or fan only operation depending on what temperature you have selected and the current room temperature.") [Therefore, the air conditioner automatically maintained at the set temperature (threshold value) by selecting/triggering cooling, heating or fan only operation].

Regarding Claim 6, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1, Hasegawa further teaches wherein the plurality of sensing elements (see [0025]; Hasegawa: “the air pollution level detector 60 includes the dust sensor 12, the outdoor-side odor sensor 13, the indoor-side odor sensor 14, the VOC sensor 15, the NOx sensor 16, the SOx sensor 17, and the CO2 sensor 18”) measure current status values for each air quality condition (see [0025]; Hasegawa: “The air pollution level detector 60 detects each of a pollution level of the outside air and a pollution level of the inside air.” See [0026]-[0027]; Hasegawa: “The dust sensor 12 detects a dust concentration in the outside air. The outdoor-side odor sensor 13 detects an odor concentration in the outside air. The NOx sensor 16 detects a concentration of nitrogen oxides (NOx) in the outside air. The SOx sensor 17 detects a concentration of sulfur oxides (SOx) in the outside air. The indoor-side odor sensor 14 detects an odor concentration in the inside air. The VOC sensor IS detects a concentration of volatile organic compounds (VOC) in the inside air. The CO2 sensor 13 detects & concentration of carbon dioxide (CO2) in the inside air.”).

Regarding Claim 7, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 6, Hasegawa further teaches wherein the sensor triggers the change in operation of the one or more system members when the measured current status values for any of the air quality conditions exceed a corresponding threshold value for the air quality condition (see [0031]; Hasegawa: “when the air-conditioning mode is the outside-air introduction mode, the air-conditioning control device 9 compares the pollution level of the outside air, which is acquired from the air pollution level detector 60, with an outside-air pollution level threshold value for determining whether or not to switch the air-conditioning mode from the outside-air introduction mode to the inside-air circulation mode.”. See [0032]; Hasegawa: “When the air-conditioning mode is the inside-air circulation mode, the air-conditioning control device 9 compares the pollution level of the inside air, which is acquired from the air pollution level detector 60, with an inside-air pollution level threshold value for determining whether or not to switch the air-conditioning mode from the inside-air introduction mode to the outside-air introduction mode.” That is, the air pollution level detector causes the air-conditioning mode is switched if the pollution level exceed the threshold level).
The same motivation to combine Midea A, McMahan, Kim, Hasegawa, and Liu set forth for Claim 1 equally applies to Claim 7.

Regarding Claim 8, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 5, Midea A further teaches wherein the change in operation of the one or more system members is to turn off the one or more system members to an inactive state (see page 11; Midea A: Operating on AUTO mode: When you set the air conditioner to AUTO mode, it will automatically select cooling, heating (selected models only) or fan only operation depending on what temperature you have selected and the current room temperature. The air conditioner [Since the air conditioner only selects one operation to maintain the room temperature, the remaining operations should be turned off to inactive state].

Regarding Claim 9, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 5, Midea A further teaches wherein the change in operation of the one or more system members is to turn on the one or more system members to an active state (see page 11; Midea A: Operating on AUTO mode: When you set the air conditioner to AUTO mode, it will automatically select cooling, heating or fan only operation depending on what temperature you have selected and the current room temperature. The air conditioner will control room temperature automatically according to temperature you've set.") [Selecting cooling, heating or fan only operation reads on tum on cooling operation to an active state].

Regarding Claim 10, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1, Midea A teaches wherein the air quality conditions include air temperature, air humidity and (see page 9; Midea A: "6. This air conditioner is designed to be operated under the following conditions: Outdoor temp.: 18-43°C (64°F ~ 109°F), Indoor temp.: 17-32°C (62°F ~ 90°F). The relative humidity of room should be less than 80%".
However, it does not explicitly teach wherein the air quality conditions include ... air pollution.
wherein the air quality conditions include ... air pollution (see [0025]; Hasegawa: “The air pollution level detector 60 detects each of a pollution level of the outside air and a pollution level of the inside air.” See [0084]; Hasegawa: “the quality of the air inside the vehicle can be maintained in a satisfactory state”).
The same motivation to combine Midea A, McMahan, Kim, and Hasegawa set forth for Claim 1 equally applies to Claim 10.

Regarding Claim 11, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1, Midea A further teaches wherein the sensor monitors the indoor air quality conditions in a room (see page 12; Midea A: "Error codes: AS - Room temperature sensor error". [Therefore, the air conditioner has the room temperature sensor for sensing room temperature).

Regarding Claim 15, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1, Midea A further teaches wherein the housing unit is configured to be mounted in a window or a partition (see page 14; Midea: "Your air conditioner is designed to install in standard double hung windows with opening widths of 23 to 36 inches (584mm to 914mm) (See Fig. D)").

Regarding Claim 16, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1, Midea A further teaches wherein the housing unit includes one or more control selectors for manually controlling the one or more system members (See page 1 and page 11; Midea A: "Key Pad Features (MAW06 to MAW12). (MODE) Button: To choose operating mode, press Mode button. Each time you press the button, a mode is selected in a sequence that goes from Auto, Cool, Dry and Fan." [The Key Pad Features reads on "one or more control selectors'].

Regarding Claim 17, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1, Midea A further teaches wherein the system members can be controlled manually, by remote control, or with a software application on a computing device (See pages 22-23; Midea A: Function Buttons of remote control that may be control the air condition manually).

Regarding Claim 18, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1, Midea A further teaches wherein the air conditioner system member includes a pair of air conditioning shutters, an air conditioner blower, and an air conditioning compressor (see Figure of page 1; Midea A teaches the right side and left side of the air condition reads on 'a pair of air conditioning shutters'. See page 8; Midea A: "Sound of Rushing Air In front of the unit, you may hear the sound of rushing air being moved by the fan." [The fan reads on 'an air conditioner blower]. See page 1O; Midea A: "After the set temperature is achieved the thermostat will automatically start and stop the compressor [an air conditioning compressor] in order to maintain the desired set temperature").

Regarding Claim 20, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the dehumidifier/humidifier system member includes a humidifier blowing fan, wherein the dehumidifier/humidifier, when operating as a humidifier, uses condensation water being created by the air conditioner as refill water for the operation of the humidifier.
Kim from the same or similar field of endeavor teaches wherein the dehumidifier/humidifier system member includes a humidifier blowing fan (see [0212]; Kim: "the motor for the blower"), wherein the dehumidifier/humidifier, when operating as a humidifier, uses condensation water being created by the air conditioner as refill water for the operation of the humidifier (see [0149]-[0150]; Kim: "In the cooling mode, the condensate generated from the surface of the evaporator 50 is stored in the first tray 310, and the condensate stored in the first tray 310 wets the surface of the condenser 30 through the supply hole 322a of the second tray 320. Thereby, it is possible to improve the heat exchange efficiency of the condenser 30. In this case, the moisture in the air is converted into the condensate, and the condensate is evaporated on the surface of the condenser 30 again. As such, humidity of the external air can be nearly constantly maintained") [The air conditioner uses condensation water that being created in the cooling mode as refill water to maintain humidity of the external air. Since the air conditioner in the cooling mode works like a humidifier, the blower reads on 'a humidifier blowing fan'].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Midea A, McMahan, and .

Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Midea A in view of McMahan in view of Kim in view of Hasegawa further in view of Midea (Midea: Smart AC: User Manual [online]. Version C. December 2018 - hereinafter Midea C - Note: as per machine translation attached).
Regarding Claim 2, the combination of Midea A, McMahan, and Hasegawa teaches the limitations as described in claim 1; however, it does not explicitly teach further comprising a computing device to wirelessly transmit and receive signals, wherein a software application is installed on the computing device for controlling the operation of the sensor.
Midea C from the same or similar field of endeavor teaches further comprising: further comprising a computing device to wirelessly transmit and receive signals (see page 5; Midea C: "Smart phone and connect to the AC through the WiFi."), wherein a software application is installed on the computing device for controlling the operation of the sensor (see page 6; Midea C: "Download and Install 'Midea Air' App').
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Midea A, McMahan, Kim, and 

Regarding Claim 3, the combination of Midea A, McMahan, Kim, Hasegawa, and Midea C teaches the limitations as described in claim 2, Midea C further teaches wherein the software application installed on the computing device allows a user to control the system from a remote location (see page 14, Midea C: "Log in and select your unit to control it from wherever you are, using your smart phone").
The same motivation to combine Midea A, McMahan, Kim, Hasegawa, and Midea C set forth for Claim 2 equally applies to Claim 3.

Regarding Claim 14, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the control unit includes a network interface for receiving and sending wireless signals over the Internet.
Midea C from the same or similar field of endeavor teaches further comprising: wherein the control unit includes a network interface for receiving and sending wireless signals over the Internet (see page 5; Midea C: "A WiFi router is needed at this mode. Smart phone and connect to the AC through the WiFi." See page 12; Liu: "Network Configurations") [The air conditioner (control unit) communicates with WiFi router].
 Midea A, McMahan, Kim, and Hasegawa to include Midea C’s features of the control unit includes a network interface for receiving and sending wireless signals over the Internet. Doing so would access and control all functionality of the air conditioner via an app from anywhere.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Midea A in view of McMahan in view of Kim in view of Hasegawa further in view of Boettcher et al. (US 2017/0261957 A1 – hereinafter Boettcher).
Regarding Claim 12, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the sensor includes a network interface for receiving and sending wireless signals over the Internet.
Boettcher from the same or similar field of endeavor teaches further comprising wherein the sensor includes a network interface for receiving and sending wireless signals over the Internet (see [0050]; Boettcher: "A communication interface 63, such as a Wi-Fi or other wireless interface, Ethernet or other local network interface, or the like may allow for communication by the sensor 60 with other devices").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Midea A, McMahan, Kim, and Hasegawa to include Boettcher’s features of the sensor includes a network interface for receiving and sending wireless signals over the Internet. Doing so would detect air pollution to output an audible alarm to users.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Midea A in view of McMahan in view of Kim in view of Hasegawa further in view of Liu (CN 205481595 U - hereinafter Liu).
Regarding Claim 13, the combination of Midea A, McMahan, Kim, and Hasegawa teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the sensor is configured to be mounted in a ceiling.
Liu from the same or similar field of endeavor teaches further comprising wherein the sensor is configured to be mounted in a ceiling (see page 4; Liu: "The air conditioner used in the present application is a ceiling air conditioner, and the air sensing sensor 2 is disposed at least one corner position near the four air outlets of the ceiling air conditioner to realize realtime monitoring of air quality at the air outlets.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Midea A, McMahan, Kim, and Hasegawa to include Liu’s features of mounting a sensor in a ceiling. Doing so would detect air pollution effectively to help user to avoid indoor pollutant concentration.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

“Midea does not disclose explicitly or implicitly, each and every feature recited in claim 1. Specifically, Midea does not teach a pair of exhaust fans, a blowing fan which is configured to operate as a dehumidifier or a humidifier, a sensor having a plurality of sensing elements including a thermostat sensing element, a hygrometer sensing element and an air pollution sensing element and a control unit that changes the operation of the one or more system members when measured current status values for any of the air quality conditions exceed a corresponding threshold value for the air quality condition”.
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. New references, namely McMahan, Kim, and Hasegawa, have been relied upon to reject the limitations incorporated in the amendment.
Dependent claims 1-18 and 20 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/TAELOR KIM/Primary Examiner, Art Unit 2156